MILLER, Judge.
Plaintiff Peoples’ Enterprise, Inc. filed this suit on a promissory note against defendant Elizabeth Landry on July 2, 1973. Defendant Landry filed an exception of vagueness which sought to have plaintiff Peoples particularize its petition. When Peoples failed to appear for trial of the exception, Landry moved for a dismissal at Peoples’ cost. The judgment of dismissal was rendered in open court, but no judgment was signed.
Peoples moved for and was granted a devolutive appeal. The appeal bond was posted and the appeal was filed with this court. Landry filed a motion in this court to dismiss Peoples’ appeal asserting that this court lacks jurisdiction.
The appeal is dismissed for the reason that there is no judgment in the record. LSA-C.CP. arts. 1911, 2162. A minute entry of the court’s decision does not meet the LSA-C.C.P. art. 1911 requirement that a final judgment be read and
*702signed in open court. Plaintiff appellant’s appeal is premature and is accordingly dismissed. Guidry v. Seacoast Products, Inc., 214 So.2d 904 (La.App. 3 Cir. 1968); Bartlett v. Collector of Revenue, 276 So.2d 748 (La.App. 3 Cir. 1973).
Absent a final judgment, the time periods applicable to appeals do not begin to run. This dismissal is without prejudice to plaintiff’s right to perfect a timely appeal after judgment has been signed. Costs of this appeal are taxed to plaintiff appellant.
Appeal dismissed.